As filed with the Securities and Exchange Commission on April 1, 2013 1940 Act File No. 811-22685 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-2 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 2 [X] FEG Directional Access Fund LLC (Exact Name of Registrant as Specified in Charter) 201 E. Fifth Street, Suite 1600 Cincinnati, OH45202 (Address of Principal Executive Offices) 1-888-268-0333 (Registrant’s Telephone Number) Ryan Wheeler 201 E. Fifth Street, Suite 1600 Cincinnati, OH45202 (Name and Address of Agent for Service) Copy to: Joshua B. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 215-988-2700 FEG DIRECTIONAL ACCESS FUND LLC Dated April 1, 2013 CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM LIMITED LIABILITY COMPANY UNITS FEG Directional Access Fund LLC (the “Fund,” formerly known as FEG Equity Access Fund LLC) is a limited liability company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a non-diversified, closed-end management investment company. The Fund’s investment objective is to provide access to Portfolio Fund Managers and to meet or exceed the return of the broad equity markets over a full market cycle with less volatility than the equity markets as measured by the MSCI World Index. The Fund cannot guarantee that its investment objectives will be achieved or that the portfolio designs and risk monitoring strategies will be successful. Investing in the Fund involves a high degree of risk. See “RISK FACTORS:General,” “RISK FACTORS:Market Risk” and “RISK FACTORS:Strategy Risk” beginning on page 16. This Confidential Private Placement Memorandum (the “Memorandum”) applies to the offering of units of limited liability company interests (“Units”) of the Fund. The Units will generally be offered as of the first day of each calendar month. No person who is admitted as a member of the Fund (a “Member”) will have the right to require the Fund to redeem its Units. The information in this Memorandum is not complete and may be changed. This Memorandum is not an offer to sell the Units and is not soliciting an offer to buy the Units in any state or jurisdiction where such offer or sale is not permitted. If you purchase Units of the Fund, you will become bound by the terms and conditions of the Limited Liability Company Operating Agreement of the Fund (the “Operating Agreement”). A copy of the Operating Agreement is attached as Appendix A to this Memorandum. Investments in the Fund may be made only by “Eligible Investors” as defined herein. See “INVESTOR QUALIFICATIONS” below on page 48. The Units will not be listed on any securities exchange and it is not anticipated that a secondary market for the Units will develop. The Units are subject to substantial restrictions on transferability and resale and may not be transferred or resold except as permitted under the Operating Agreement. Although the Fund may offer to repurchase Units from time to time, Units will not be redeemable at a Member’s option nor will they be exchangeable for units or shares of any other fund. As a result, an investor may not be able to sell or otherwise liquidate his or her Units. The Units are appropriate only for those investors who can tolerate a high degree of risk and do not require a liquid investment and for whom an investment in the Fund does not constitute a complete investment program. This Memorandum concisely provides information that you should know about the Fund before investing. You are advised to read this Memorandum carefully and to retain it for future reference. Additional information about the Fund, including the Fund’s statement of additional information (“SAI”), dated April 1, 2013, has been filed with the Securities and Exchange Commission (“SEC”). You can request a copy of the SAI without charge by writing to the Fund, FEG Directional Access Fund LLC, 201 E. Fifth Street, Suite 1600, Cincinnati, OH, 45202, or by calling the Fund at 1-888-268-0333. The SAI is incorporated by reference into this Memorandum in its entirety. The table of contents of the SAI appears on page 55 of this Memorandum. You can obtain the SAI, and other information about the Fund, on the SEC’s website (http://www.sec.gov). The address of the SEC’s internet site is provided solely for the information of prospective investors and is not intended to be an active link. Neither the SEC nor any state securities commission has determined whether this Memorandum is truthful or complete, nor have they made, nor will they make, any determination as to whether anyone should buy these securities. Any representation to the contrary is a criminal offense. You should not construe the contents of this Memorandum as legal, tax or financial advice. You should consult with your own professional advisors as to legal, tax, financial, or other matters relevant to the suitability of an investment in the Fund. You should rely only on the information contained in this Memorandum and the SAI. The Fund has not authorized anyone to provide you with different information. You should not assume that the information provided by this Memorandum is accurate as of any date other than the date on the front of this Memorandum. ii FEG Directional Access Fund LLC TABLE OF CONTENTS SUMMARY OF FUND EXPENSES 1 FINANCIAL HIGHLIGHTS 2 SUMMARY OF PRINCIPAL TERMS 3 INVESTMENT OBJECTIVES AND STRATEGY 10 MANAGEMENT OF THE FUND 13 The Board of Directors 13 The Investment Manager and Sub-Adviser 13 INVESTMENT MANAGEMENT FEE 15 THE ADMINISTRATOR 15 THE CUSTODIAN 16 FUND EXPENSES 16 RISK FACTORS 16 CONFLICTS OF INTEREST 34 BROKERAGE ARRANGEMENTS 36 OUTSTANDING SECURITIES 36 CAPITAL ACCOUNTS AND ALLOCATIONS 37 FEDERAL INCOME TAX CONSIDERATIONS 38 INVESTMENTS BY EMPLOYEE BENEFIT PLANS 45 ACCESS TO INFORMATION 46 PURCHASING UNITS 47 INVESTOR QUALIFICATIONS 48 REPURCHASES OF UNITS 48 TRANSFER OF UNITS 49 CALCULATION OF NET ASSET VALUE; VALUATION 50 MISCELLANEOUS 53 TABLE OF CONTENTS OF SAI 55 APPENDIX A – LIMITED LIABILITY COMPANY OPERATING AGREEMENT A-1 iii SUMMARY OF FUND EXPENSES The following table illustrates the expenses and fees that the Fund expects to incur and that Members can expect to bear directly or indirectly. MEMBER TRANSACTION EXPENSES Maximum Early Repurchase Fee (as a percentage of repurchased amount) (1) 2.00% ANNUAL EXPENSES (as a percentage of net assets) Investment Management Fee (2) 0.85% Interest Payments on Borrowed Funds None Other Expenses (including the expenses of registering the Fund with the SEC) 0.50% Acquired Fund (Portfolio Fund) Fees and Expenses (3) 2.55% Total Annual Expenses 3.90% In the event that a Member requests a repurchase of a capital account amount that had been contributed to the Fund within 18 months of the date of the most recent repurchase offer, the Fund’s board of directors (the “Board of Directors” or the “Board”) may require payment of a repurchase fee payable to the Fund in an amount equal to 2.00% of the repurchase price, which fee is intended to compensate the Fund for expenses related to such repurchase. Contributions shall be treated on a “first-in, first-out basis.”Otherwise, the Fund does not intend to impose any charges on the repurchase of Units. See “REPURCHASES OF UNITS” on page 48. The Investment Management Fee (as defined below) is payable monthly by the Fund. The Investment Management Fee is equal to 0.85% on an annualized basis of the Fund’s net assets as of each month-end. The Investment Manager will pay the Sub-Adviser a monthly fee equal to 10% of any Investment Management Fee received by the Investment Manager from the Fund pursuant to the Investment Management Agreement as of the end of each calendar month. See “INVESTMENT MANAGEMENT FEE” on page 15 for additional information. Members also indirectly bear a portion of the asset-based fees, incentive allocations and other expenses incurred by the Fund as an investor in the Portfolio Funds (as defined below). The Portfolio Fund Managers (as defined below) will generally receive management fees, typically ranging between 1% and 3% per annum of the Fund’s assets under their management, as well as quarterly or annual incentive allocations typically ranging between 10% and 30% of any profits earned during the applicable calculation period. These incentive allocations are generally calculated on a “high water mark” basis, with incentive allocations only being payable on cumulative profits in excess of the previous quarter-end or year-end high. The Investment Manager and Sub-Adviser do not participate in any of the fees or allocations paid to Portfolio Fund Managers. The purpose of the table above is to assist prospective investors in understanding the various fees and expenses Members will bear directly or indirectly. “Other Expenses,” as shown above, is an estimate based on anticipated contributions to the Fund and anticipated expenses for the first year of the Fund’s operations, and includes, among other things, professional fees and other expenses that the Fund will bear, including offering costs and fees and expenses of the Administrator (as defined below), escrow agent and custodian. For a more complete description of the various fees and expenses of the Fund, see “INVESTMENT MANAGEMENT FEE,” “THE ADMINISTRATOR,” “FUND EXPENSES,” “PURCHASING UNITS,” and “REPURCHASES OF UNITS.” The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds. The example assumes that all distributions are reinvested at net asset value and that the percentage amounts listed under annual expenses remain the same in the years shown. The assumption in the hypothetical example of a 5% annual return is required by regulation of the SEC applicable to all registered investment companies. The assumed 5% annual return is not a prediction of, and does not represent, the projected or actual performance of the Units. EXAMPLE You would pay the following expenses on a $1,000 investment, assuming a 5% annual return: 1 YEAR 3 YEARS 5 YEARS 10 YEARS $41 $129 $226 $337 The example is based on the annual fees and expenses set out on the table above and should not be considered a representation of future expenses. Actual expenses may be greater or less than those shown. Moreover, the rate of return of the Fund may be greater or less than the hypothetical 5% return used in the example. A greater rate of return than that used in the example would increase the dollar amount of the asset-based fees paid by the Fund. FINANCIAL HIGHLIGHTS The following represents the ratios to average Members’ capital and total return information for the six months ended September 30, 2012 and the years ended March 31, 2012 and 2011: Six Months Ended September 30, Year Ended March 31, Ratios to average members’ capital: Expenses %(1) % % Net investment loss %)(1) %) %) Total Return %)(2) %) % Portfolio turnover %(2) % % Members' Capital end of period (000's) $ $ $ Annualized. Not annualized. The financial highlights are calculated for all the Members taken as a whole. An individual Member’s return may vary from these returns based on the timing of capital transactions. The ratios do not include investment income or expenses of the Portfolio Funds in which the Fund invests. 2 SUMMARY OF PRINCIPAL TERMS This is only a summary and does not contain all of the information that you should consider before investing in the Fund. Before investing in the Fund, you should carefully read the more detailed information appearing elsewhere in this Memorandum and the SAI, and the Fund’s Operating Agreement. The Fund The Fund FEG Directional Access Fund LLC (the “Fund”) is a Delaware limited liability company that is registered under the Investment Company Act as a non-diversified, closed-end management investment company. The address of the Fund is c/o FEG Investors, LLC, 201 E. Fifth St., Suite 1600, Cincinnati, Ohio 45202; and its telephone number is 1-888-268-0333. The Fund’s Investment Objective The Fund’s investment objective is to meet or exceed the performance of the broad equity markets over a full market cycle with less volatility than the equity markets as measured by the MSCI World Index, although there can be no assurance that the Fund will achieve this objective. FEG Investors, LLC, the Fund’s Investment Manager (as defined below), will manage the Fund’s trading and investing activities by allocating its capital among a number of independent investment advisers (“Portfolio Fund Managers”) acting through pooled investment vehicles and/or managed accounts (collectively, “Portfolio Funds”). The Fund was formed to capitalize on the experience of the Investment Manager’s principals with evaluating and recommending to clients, non-traditional investment funds (i.e., hedge funds) by creating a fund-of-funds product which offers professional Portfolio Fund Manager due diligence, selection and monitoring, consolidated reporting, risk monitoring and access to Portfolio Fund Managers for a smaller minimum investment than would be required for direct investment. The Portfolio Funds that the Investment Manager selects for the Fund are managed by independent Portfolio Fund Managers. All of the Portfolio Funds will be bona fide third-party funds in which the Fund will be one of several investors. The Fund will be a minority holder in the Portfolio Funds (typically owning less than 5% of each Portfolio Fund). The investment in the Portfolio Funds will be made at the discretion of the Fund’s Investment Manager. The Portfolio Fund Managers are not providing a particular directed course of investment for the assets invested in them by the Fund; rather, the Fund is an investor entitled to a proportionate claim to the assets of each Portfolio Fund in which it invests. The Fund will act as an investor in the Portfolio Funds, and as such, will not enter into investment advisory contracts with the Portfolio Fund Managers. Risk Factors An investment in the Fund involves substantial risks and special considerations. A discussion of the risks associated with an investment in the Fund can be found under “RISK FACTORS” on page 16. Board of Directors The Board of Directors has overall responsibility for the management and supervision of the Fund’s operations. A majority of the Board is and will be persons who are not “interested persons,” as defined in Section 2(a)(19) of the Investment Company Act (“Independent Directors”). To the extent permitted by applicable law, the Board may delegate any of its respective rights, powers and authority to, among others, the officers of the Fund, any committee of the Board, or the Investment Manager (as such terms are defined below). For further information, please see “MANAGEMENT OF THE FUND: The Board of Directors” on page 13. 3 The Investment Manager Under the supervision of the Board of Directors and pursuant to an investment management agreement (the “Investment Management Agreement”), FEG Investors, LLC, a Delaware limited liability company and an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), serves as the Fund’s investment manager (“Investment Manager”). The Investment Manager’s principal business address is 201 E. Fifth St., Suite 1600, Cincinnati, Ohio 45202. Its telephone number is 1-888-268-0333.
